EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on December 9, 2021, has been received and made of record. In response to the Non-Final Office Action dated September 9, 2021, the specification, at paragraphs [0044] and [0047], and claims 1-6, 10, 12 and 27 have been amended.  Claims 31 and 32 have been newly added.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on November 5, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Response to Arguments
Regarding the 35 U.S.C. 102 rejection of claims 1-5 and 27, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 1-5 and 27 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 7 and 29, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and 

Withdrawal of Restriction Requirement/Rejoinder
Independent claims 1 and 27 are allowable (see Allowable Subject Matter, infra). The restriction requirement as set forth in the Office action mailed on October 16, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Therefore, claims 6 and 8-12, directed to non-elected species, are no longer withdrawn from consideration and are herein rejoined because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“transmission unit” in claims 1-12;
“storage unit” in claims 1-12; and
“control unit” in claims 7-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Allowable Subject Matter
Claims 1-12, 27, 29 31 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-12, the prior art has not been found by the Examiner to teach or fairly suggest, in view of the claim interpretation, infra, the claimed combination of an interchangeable lens apparatus attachable to an imaging apparatus, the interchangeable lens comprising an imaging optical system, a storage unit configured to store first information (i) on a relationship between each of a plurality of types of parameters of an imaging condition and position information of an image circle of the imaging optical system and (ii) including image circle center information of the imaging optical system, the stored first information being utilized by the imaging apparatus set an origin position of an image sensor in the imaging apparatus for image stabilization, and a transmission unit configured to transmit at least part of the first information to the imaging apparatus.
Regarding claims 27, 29, 31 and 32, the prior art has not been found by the Examiner to teach or fairly suggest in view of the claim interpretation, infra, the claimed combination of a control method for an interchangeable lens apparatus including an imaging optical system and attachable to an imaging apparatus, the control method comprising storing first information (i) on a relationship between each of a plurality of types of parameters of an imaging condition and position information of an image circle  information being utilized by the imaging apparatus set an origin position of an image sensor in the imaging apparatus for image stabilization, and transmitting at least part of the first information to the imaging apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GARY C VIEAUX/Primary Examiner, Art Unit 2697